Title: William Beach Lawrence to James Madison, 29 November 1827
From: Lawrence, William Beach
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    London
                                
                                 November 29. 1827.
                            
                        
                        
                        Mr. Gallatin, when he confided to me as Chargé d’Affaires of the United States the fund belonging to the
                            University of Virginia over which he as well as his predecessor Mr. King had exercised a control, likewise put into my
                            hands your letter of the 12th. of August last. Several months since, the late Minister conferred with me as to the
                            selection of a suitable person to fill the vacant professorship in your Institution and by his request I made enquiries
                            on the subject from the scientific gentlemen of my acquaintance. Owing, however, both to the intrinsic difficulty of
                            finding proper candidates and to the uncertainty, which then existed, as to which of the two chairs, Mathematics or
                            Natural Philosophy, would be vacant, I was unable to report any success.
                        I have conceived that a professor was wanted not only competent to the ordinary duties of instruction: but
                            one whose talents might lead him to make advances in his science. I also supposed that it was desirable that the person
                            selected should possess the acquirements of a liberally educated man. Five or six candidates have at different times
                            called on me in London, but on referring to their recommendations and comparing their apparent general attainments with
                            those of gentlemen now filling the Professorships of Mathematics and Natural Philosophy in our American Colleges, several
                            of whom I personally know, they did not appear to me worthy of being presented for your approbation.
                        In endeavouring to effect your object, I have conversed with, among others, Mr. Babbage, Dr. Birkbeck, Mr. Barlow
                            of Woolwich, who purchased the philosophical apparatus for the University, and your late Professor, Mr Key. I have also,
                            within two or three weeks, visited Oxford and Cambridge, where I saw several of the principal men, with whom I made the
                            vacancy in the Virginia University a topic of conversation. At Oxford, from the preference given to classical studies, I
                            hardly expected to accomplish my views, but I found that though the abstract sciences were particularly cultivated at
                            Cambridge, little attention is given to Experimental Philosophy. There were young men of great promise and extensive
                            mathematical attainments pointed out to me, but on talking with them, I found that they would have to learn their peculiar
                            Department, if chosen to chairs of Natural Philosophy. Mr. Ritchie, though not a graduate of an English University, was
                            specially presented to my consideration by Mr. Whewall, the leading fellow of the principal College (Trinity), who spoke
                            of him from personal acquaintance and also referred for his character and qualifications to Mr. Herschell, the late
                            Secretary of the Royal Society. Mr. Ritchie’s name had been likewise given to Mr. Key, who this morning called to say that
                            he had seen Mr. Herschell and that he had in the strongest terms united his testimony to that of Mr. Whewall. Mr. Key
                            added that from his knowledge of what would be expected from the new Professor, he considered that Mr. Ritchie possessed
                            the desired qualifications.
                        Mr. Key speaks favourably of his late situation and as your letter did not distinctly state the probable
                            income of the Professorship, I have been governed in my representations by that gentleman’s calculation, which makes the
                            minimum, fees included, $2500 and a house. I have taken care to have it understood that there was no authority in this
                            country to do more than to recommend, and as soon as I learn Mr. Ritchie’s views, to whom Mr. Herschell has this day
                            written, I will communicate them together with such testimonials, as he may place in my hands.
                        The desire to be useful to my fellow-citizens would have been a sufficient inducement for me to execute, to
                            the extent of my ability, not only my strictly official duties, but all other trusts, which have devolved on me by the
                            return of Mr. Gallatin. It would however be an additional motive for exertion, if I could suppose that I was, in any way,
                            assisting in the accomplishment of the laudable enterprize with which a venerable father of our country is now occupying
                            the leisure of a dignified retirement.
                        Though on such an occasion as the present, it be hardly permitted to speak of gratitude for ordinary
                            hospitality, I cannot but add that I shall ever look back with the most pleasing recollections to two days passed at
                            Montpelier in the winter of 1821 and could I flatter myself that I am at all remembered would pray to be presented to Mrs
                            Madison. I have the honour to be, with profound respect & veneration Sir Your most obedient Servant
                        
                        
                            
                                W. B. Lawrence.
                            
                        
                    